Citation Nr: 1302785	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as a developmental disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen the claim.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Veteran has claimed service connection for a developmental disorder.  Review of the medical evidence in the claims folder reveals that the Veteran has been diagnosed with various psychiatric conditions.  In light of the foregoing, the Veteran's claim has been recharacterized as reflected on the title page.

The issue of entitlement to entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the Board acknowledges that the Veteran does not have any service-connected disabilities, it does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks to reopen a claim for service connection for an acquired psychiatric disorder.  VA must notify a claimant of the evidence that is needed to reopen the claim as well as the evidence that is needed to establish entitlement to the underlying claim.  More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO failed to provide notice to the Veteran that met the requirements as stipulated in Kent.  See August 2006 letter.  This must be rectified on remand.  

The Veteran submitted a VA Form 21-4142 that was received in September 2006.  He indicated that he received treatment sometime in 1975 from the VA Hospital in Tampa, Florida.  Although it appears that he has listed this treatment to be related to a lumbar puncture, it is not clear that he did not receive treatment related to his claimed developmental disability.  There is no indication that the RO made any efforts to obtain VA treatment records from the Tampa facility.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, efforts should be made to obtain the Veteran's complete record of treatment from the VA facility in Tampa.  Recent treatment records from the VA facility in Saginaw, Michigan, should also be obtained.  

In a statement received in March 1984, the Veteran reported that after his discharge from service, he went to the Carson City Hospital in Carson City, Michigan, after attempting to commit suicide.  He also reported seeing a "head shrink" during service while stationed at Fort Polk, Louisiana.  Service treatment records include a June 1970 record from the Mental Hygiene Consultation Service at Fort Polk that appears to indicate the Veteran was not mentally ill.  It is unclear whether this comprises the entire mental health record for the Veteran during service.  On remand, efforts should be made to obtain the Veteran's clinical records from Fort Polk.  The Veteran should also be asked to provide the necessary authorization for the release of records from the Carson City Hospital.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide notice to the Veteran regarding what evidence is needed to reopen his previously denied claim for service connection for an acquired psychiatric disorder, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Inform him of the basis for the previous denial and what the evidence must show to reopen the claim.

2.  Obtain the Veteran's treatment records from the Aleda E. Lutz VA Medical Center in Saginaw, Michigan, dated since February 2010.  

3.  Obtain the Veteran's complete record of treatment from the James A. Haley Veterans' Hospital in Tampa, Florida, in 1975.  If the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  Make arrangements to obtain the necessary authorization for the release of records from the Carson City Hospital in Carson City, Michigan, where the Veteran reported being treated after his discharge from service following an attempted suicide.  

5.  Contact the NPRC and request copies of the Veteran's clinical records from Fort Polk, Louisiana.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


